 CADILLAI.C EVENING NEWSCadillac Evening News and Mildred McGinn, Peti-tioner and Graphic Arts International Union, AFL-CIO-CLC. Case 7 RD-1564August 24, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS PNI.I()AN) TRUtSDAI.I,Pursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 7 on February 12, 1979, an election bysecret ballot was conducted on February 22, 1979.under the Regional Director's direction and supervi-sion, among the employees in the appropriate unit. Atthe conclusion of the election, the parties were fur-nished with a tally of ballots which showed that therewere approximately 28 eligible voters and 28 cast bal-lots, of which 15 were for, and 12 against, the Union.One ballot was challenged, an insufficient number toaffect the result. Thereafter, the Employer filed a sin-gle timely objection to conduct affecting the results ofthe election.Pursuant to Section 102.69 of the National LaborRelations Boards Rules and Regulations, Series 8, asamended, the Regional Director conducted an inves-tigation and, on March 30, 1979, issued and dulyserved on the parties his report and notice of hearingon objection to the election. A hearing on objection tothe election. A hearing was held before Hearing Offi-cer Marion Muma on April 12, 1979.Subsequently, the Hearing Officer issued her reportin which she recommended that the Employer's ob-jection be sustained and a second election directed.Thereafter, the Union filed exceptions and a support-ing brief, and the Employer filed an answering brief.Pursuant to the provision of Section 3(b) of the Na-tional Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its authority inthis proceeding to a three-member panel.Upon the entire record in this case the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)( I) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed by the Employer at itsCadillac. Michigan. facility, including news de-partment employees, composing department em-ployees, pressroom employees, circulation de-partment employees, advertising departmentemployees, and accounting department employ-ees; but excluding office clerical employees, pro-fessional employees, guards and supervisors asdefined in the Act.5. In its objection, the Employer contends that astatement made the night before the election byUnion Agent Donald R. Hackel which representedthe Union's dues to be approximately $1.25 less thanthey actually were was a substantial misrepresenta-tion which may reasonably be expected to have had asignificant impact on the election. The Hearing Offi-cer concluded that Hackel's statement fell within thetest outlined in General Knit of California, Inc.,' andrecommended that the election be set aside and a newelection directed. We disagree.The facts are not in dispute. The Union was certi-fied as the bargaining agent for the employees in theinstant bargaining unit on January 26, 1978. There-after, negotiating meetings were held between Febru-ary 22, 1978, and January 9, 1979. At various em-ployee meetings held by the Union prior to theelection and prior to the commencement of negotia-tions, the director of organizing, Norm Warnke, re-viewed the existing union dues structure and advisedemployees that they would each pay a $1.50-per-month International group service fee or dues if theywere set up as an International group. Wanke relayedthe same information to a number of employees at ameeting held on August 16, 1978, the same day theUnion agreed with the Employer that the bargainingunit would become an International group. At somepoint prior to November 1, 1978, a member of theemployee bargaining committee received from an In-ternational representative of the Union an outline ofthe existing dues structure as of that date, which in-cluded the International group service fee in theamount of $1.50.On February 21, 1979, at 5:30 p.m., an employeemeeting was held by the Union and attended byseven of the eligible employees. Special Representa-tive Hackel reviewed the current dues structure as heknew it, and estimated that "in a sample situation"dues would amount to "about $4.50 or $5.00 permonth." He did not mention the International groupservice fee which, in fact, had been reduced to $1.25at that time. All parties agreed and stipulated that theomission was not deliberate but was due to Hackel's1239 NLRB 619 (1978).244 NLRB No. 83 I)t1( ISIONS ()I NA II()NAI. I.AB()R RI.A IO()NS BO()ARIlack of fianiliarity with InicrnalionalIt groups and theirdues structure. Save or the omission. I lackl's $4.50to $5.00 estimate of' the dues was reasonaIbl accutr;ate.The election was held the following day.The single issue to he considered is whetherHlackel's omission of' the $1.25 International groupservice fiee warrants setting aside the election. heformula to he applied in making such a determinationis whether there has been a misrepresentation (I)which involves a substantial departure from the truth.(2) at a time which prevents the other party or partiesfrom making an effective reply, (3) so that the misrep-resentation may reasonably be expected to have a sig-nificant impact on the election.2In applying this test, we find that Hackel's omis-sion of the International group service fee was notsubstantial and could not reasonably be expected tohave had a significant impact on the election. In con-cluding otherwise, the Hearing Officer relied heavilyon our decision in The Trane Comnpany,3where wefound that a $1 misrepresentation in monthly duesmade on the eve of the election, when combined withanother misrepresentation concerning an employee'sobligation to pay dues in order to retain his job, war-ranted setting aside the election. However, the raneprecedent should not be applied in a vacuum. As westated in Holl,wood ('eramlics, we may not set asidean election if we find "upon consideration of all thecircumstances that the statement would not be likelyto have had a real impact on the election.-4TheTrane case should not be read to determine whetheran absolute monetary amount of misrepresentation issubstantial or insubstantial: we must look at the al-leged misrepresentation in the context of the entireelection.In this light, Trane is not controlling. In rane, theeffect of the misrepresentation of the monthly duesamount was compounded by a second misrepresenta-tion regarding the obligation of all employees to paydues to keep their jobs. Here, Hackel's omission ofthe $1.25 service fee stands alone. In addition, signif-icant economic changes have occurred since TraneI General Knit o(alJornia, supra, Holly. odl Cerami(s C(ormpaure. In. 140NLRB 221 (1962).1 137 NLRB 1506 (1962). The Hearing Officer also relied on the closenessof the election results and thereby departed from established Board prec-edent. See Modine MoanuJcturing C(omparn, 203 NLRB 527. 531 11973).enfd. 500 F.2d 914 (8th (ir. 1974).' 140 NLRB at 224.was decided in 1962: inlation alone would serve tomake the dollar amount mluch less important today.Iinally. it is significant that Representative -lackel'spresentation of the dues structure w\as a rehash of asubject that had been discussed with the employeeson maln y previous occasions. Although I lackel didspec iicall cenumerate the comniponents of' the duesstructure, e did not attempt to predict exactly whatmonthly dues would be. Rather, he referred to "sample situation" with a 50-cent variance. Thus, theimpact of his omission on the seven emiployees pre-seilt was lessened both bh his sketchN presentationand by the more definiilive information that theUnion had previously conveyed to the employees.And, as indicated above, the effect of' the misstate-ment is significantly less than it would have been hadit occurred in 1962 when Trane was decided.Under all these circumstances we find that the sin-gle misrepresentation objected to by the Employercould not reasonably have had a significant impacton the results of the election. Accordingly, we reversethe -learing Officer's recommendation to hold a sec-ond election and hereby certify the Union as the ex-clusive bargaining representative of the employees inthe appropriate unit.('ERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Graphic Arts InternationalUnion, AFL-CIO-CLC, and that, pursuant to Sec-tion 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.MINMBER PNKL()LO, concurring:I agree with my colleagues that the misrepresenta-tion alleged in the Employer's objection does not war-rant setting aside the election, but so find for the rea-sons set forth in Shopping Karl Food Market, Inc.,5theprinciples of which I still adhere to. See my dissentingopinion in General Knit of California, Inc.6'228 Nl.RB 1311 (1977).6239 Nl.RB 619 (19781.606